



EXHIBIT 10.2




    
TWELFTH AMENDMENT TO THE
PIONEER NATURAL RESOURCES USA, INC.
401(k) AND MATCHING PLAN
(Amended and Restated Effective as of January 1, 2013)


THIS TWELFTH AMENDMENT is made and entered into by Pioneer Natural Resources
USA, Inc. (the “Company”):
WITNESSETH:
WHEREAS, the Company maintains the Pioneer Natural Resources USA, Inc. 401(k)
and Matching Plan (the “Plan”);
WHEREAS, pursuant to Section 8.3 of the Plan, the Benefit Plan Design Committee
(the “Committee”) of the Company maintains the authority to amend the Plan at
any time; and
WHEREAS, the Committee desires to amend the Plan to provide for full and
immediate vesting in any employer-derived benefits accrued under the Plan for
certain employees at the Bivins and Fain, Texas locations who are involuntarily
terminated in connection with the sale of certain assets.
NOW THEREFORE, the Plan is hereby amended as follows.
1.    Effective August 31, 2018, Section 5.3(q) is hereby added to the Plan as
follows:
(q)    Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Employer Account of a Participant who is specifically designated
by the Vice President and Chief Human Resources Officer of the Company as being
involuntarily terminated in connection with the sale of the Western Panhandle
assets shall become fully vested and nonforfeitable on the date of such
involuntary termination.
NOW, THEREFORE, be it further provided that except as provided above, the Plan
shall continue to read in its current state.
IN WITNESS WHEREOF, the Company has executed this Twelfth Amendment this 30th
day of August, 2018 to be effective as specified above.


PIONEER NATURAL RESOURCES USA, INC.
 
 
By:
/s/ Teresa A. Fairbrook
Name:
Teresa A. Fairbrook
Title:
Vice President and Chief Human
 
Resources Officer












